Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/13/2021.  Claims 1-13 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The claims have been amended to include the limitation “wherein the channel guide includes at least one channel wherein the message stream is transmitted.”  Applicant has failed to indicate where the originally filed disclosure provides support for this limitation.  Upon review no support was found.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 9 and 10 are allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a structured message in the messaging engine; computing a stream out of multiple received structured messages by the messaging engine and sending to the multiplexor; including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; receiving the broadcasted signal by the STB and extracting a structured message: comparing addressing information in the extracted structured message with a unique identification of the STB; comparing a message type of the message and storing the message if it is of a type “template”, wherein the message template includes an ID; receiving a second message of a type “instantiated template” including a template ID and identified parameters; and assembling the message by replacing parameter identifiers in the first message with the identified parameters in the second message, as recited in the claims.
Claim 13 is allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a structured message in the messaging engine: computing a stream out of multiple received structured messages by the messaging engine and sending to the multiplexor; including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; receiving the broadcasted signal by the STB and extracting a structured message: comparing addressing information in the extracted structured message with a unique identification of the STB; receiving a first message of the type “filtering list” by the STB and storing the list; receiving a second message comparing the channel that is currently selected with the filtering list; and querying the STB for what is the selected channel and not displaying any message if the channel is in the filtering list, as recited in the claims.
The closest prior art, Huckins (US 2010/0198929), discloses a system for providing targeted messages to clients of a digital televisions network.  However, Huckins does not disclose the template and filtering list message types as claimed.  Huckins either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425